565 F.2d 1316
Eddie R. McKIBBEN, Petitioner-Appellant,v.Joe S. HOPPER, Warden, Georgia State Prison, Reidsville,Georgia, Respondent-Appellee.
No. 77-1834

Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Jan. 10, 1978.
Robert J. Littlefield (court appointed), Decatur, Ga., for petitioner-appellant.
Arthur K. Bolton, Atty. Gen., B. Dean Grindle, Jr., John C. Walden, Asst. Attys. Gen., Atlanta, Ga., for respondent-appellee.
Appeal from the United States District Court for the Northern District of Georgia.
Before COLEMAN, GODBOLD, and TJOFLAT, Circuit Judges.
PER CURIAM:


1
Since the district court has not ruled on the appellant's motion for a certificate of probable cause, this appeal was improvidently docketed.  Lacking such certificate, this Court is without jurisdiction to consider the appeal.  Rule 22(b), Federal Rules of Appellate Procedure; 28 U.S.C. § 2253; Welch v. Texas Board of Parole and Pardon, 5 Cir. 1972, 460 F.2d 298; Hines v. Pitcher, 5 Cir. 1971, 440 F.2d 792.  This Court may not make the initial determination of whether a certificate of probable cause should be granted.  Lee v. Washington Parish, 5 Cir. 1973, 476 F.2d 285; Stewart v. Beto, 5 Cir. 1971, 451 F.2d 185.  Therefore, the appeal is dismissed without prejudice and the cause remanded to allow the district court to rule upon appellant's motion for a certificate of probable cause.


2
DISMISSED and REMANDED.



*
 Rule 18, 5 Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I